Name: Commission Regulation (EC) No 329/2000 of 11 February 2000 amending Regulation (EC) No 1238/95 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards the fees payable to the Community Plant Variety Office
 Type: Regulation
 Subject Matter: taxation; NA;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R0329Commission Regulation (EC) No 329/2000 of 11 February 2000 amending Regulation (EC) No 1238/95 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards the fees payable to the Community Plant Variety Office Official Journal L 037 , 12/02/2000 P. 0019 - 0020COMMISSION REGULATION (EC) No 329/2000of 11 February 2000amending Regulation (EC) No 1238/95 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards the fees payable to the Community Plant Variety OfficeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety rights(1), as amended by Regulation (EC) No 2506/95(2), and in particular Article 113 thereof,Whereas:(1) Commission Regulation (EC) No 1238/95 of 31 May 1995 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards the fees payable to the Community Plant Variety Office(3) has specified the acts and circumstances for which fees are payable to the Community Plant Variety Office, and the respective levels of such fees.(2) The financial situation of the Community Plant Variety Office has developed such as to conclude that the annual revenues of the Community Plant Variety Office mainly based on the fees as currently specified will in future likely exceed, in principle, the annual expenditures of the Office.(3) Moreover, no subsidies from the general budget of the European Communities have been included in the annual revenues.(4) The Administrative Council of the Community Plant Variety Office has forwarded draft amendments relating to that financial situation to the Commission, pursuant to Article 36(2) second indent, of Regulation (EC) No 2100/94.(5) Therefore a reduction in the level of certain fees charged to applicants for, and holders of, Community plant variety rights is now justified.(6) It is necessary to clarify the power to fix the administrative fee for the delivery of extracts from the registers of the Community Plant Variety Office, referred to in Article 82(2) of Commission Regulation (EC) No 1239/95 of 31 May 1995 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards proceedings before the Community Plant Variety Office(4), as amended by Regulation (EC) No 448/96(5).(7) In order to minimise cases of dispute, the description of genera or species on which is based the categorisation of varieties into one of the three examination fee groups in Annex I to Regulation (EC) No 1238/95, requires greater precision.(8) Regulation (EC) No 1238/95 should be amended accordingly.(9) It is necessary to apply the new measures with effect of the beginning of the budget year 2000.(10) Article 2 of Council Regulation (EC) No 1103/97 of 17 June 1997 on certain provisions relating to the introduction of the euro(6) provides that any reference to the ecu is replaced by a reference to the euro.(11) The Administrative Council has been consulted, pursuant to Article 113(4) of Regulation (EC) No 2100/94.(12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Variety Rights,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1238/95 is hereby amended as follows:1. In Article 7(1), "1000" shall be replaced by "900".2. In Article 8:- in paragraph 2, "one month after" shall be deleted, and- in paragraph 5, "Implementing Rules" shall be replaced by "Proceedings Regulation".3. In Article 12:- in paragraph 1(c), "issued by the Office." shall be replaced by "issued by the Office; and",- in paragraph 1, the following shall be added: "d) the administrative fee referred to in Article 82(2) of the Proceedings Regulation."- in paragraph 2, "paragraph 1(b) and (c)" shall be replaced by "paragraph 1(b), (c) and (d)".4. Annex I shall be replaced by the following: "ANNEX IThe examination fee due to be paid pursuant to Article 8 shall be as follows:>TABLE>Group A covers the following genera or species:Avena sativa L., Beta vulgaris L. ssp. vulgaris var. altissima DÃ ¶ll, Beta vulgaris L. ssp. vulgaris var. crassa (Alef.) Wittm, Brassica napus L., Glycine max (L.) Merril, Gossypium L., Helianthus annuus L., Hordeum vulgare L. sensu lato, Oryza sativa L., Phalaris canariensis L., Sorghum bicolor (L.) Moench, Sorghum sudanense (Piper) Stapf., Sorghum bicolor (L.) Moench x Sorghum sudanense (Piper) Stapf., Secale cereale L., Solanum tuberosum L., Triticum aestivum L. emend. Fiori et Paol., Triticum durum Desf., Triticum spelta L., X Triticosecale Wittm., Zea mays L.>TABLE>Group B covers:1. agricultural crops (including grasses), other than those covered by Group A; and2. the following genera or species:Allium cepa L. var. cepa L., Capsicum annuum L., Cichorium endivia L., Citrullus lanatus (Thunb.) Matsum et. Nakai, Cucumis melo L., Cucumis sativus L., Cucurbita pepo L., Cucurbita moschata L. (Duch.) Duch. Ex. Prior, Cucurbita maxima Duch., Lactuca sativa L., Lycopersicon lycopersicum (L.) Karst. ex. Farw., Phaseolus vulgaris L., Pisum sativum L. (partim), Solanum melongena L., Vicia faba L. (partim);Alstroemeria L., Anthurium Schott, Begonia-Elatior-Hybriden, Calibrachoa-Hybriden, Chrysanthemum L., Dianthus L., Euphorbia pulcherrima Willd. ex Klotzsch, Fuchsia L., Gerbera L., Impatiens L., Kalanchoe Adans., Lilium L., Orchidaceae, Pelargonium L'HÃ ©rit. ex Ait., Pentas Benth., Petunioa Juss., Rhododendron L., Rosa L., Saintpualia H. Wendl., Spathiphyllum Schott.>TABLE>Group C covers all genera or species, other than those covered by Group A or Group B."5. Annex II shall be replaced by the following: "ANNEX IIOn the basis of the groups referred to in Annex I, the annual fee to be paid pursuant to Article 9 shall be as follows.>TABLE>"Article 21. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.2. It shall apply to fees which become due to the Office on 1 January 2000 or later, pursuant to the relevant provisions of Regulation (EC) No 1238/95.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 227, 1.9.1994, p. 1.(2) OJ L 258, 28.10.1995, p. 3.(3) OJ L 121, 1.6.1995, p. 31.(4) OJ L 121, 1.6.1995, p. 37.(5) OJ L 62, 13.3.1996, p. 3.(6) OJ L 162, 19.6.1997, p. 1.